Opinion of the Court
Daudbn, Judge:
The accused pleaded guilty to five specifications alleging the wrongful possession, use, or sale of marihuana, all in violation of Article.134, Uniform Code of Military Justice, 10 USC § 934. He was sentenced to a bad-conduct discharge, forfeiture of $90.00 per month for forty-eight months, and confinement at hard labor for four years. The convening authority reduced the period of confinement to three years, suspending the confinement in excess of eighteen months with provision for automatic remission. He approved the forfeitures for the period of actual confinement. *459The board of review later affirmed the findings and sentence. The Secretary of the Navy has since ordered the un-suspended period of confinement reduced to sixteen months.
The convening authority’s action in this case contains the statement “A copy of this action has been submitted to Private -CLARK for any statement regarding- its contents. His statement is appended to the record ,of trial.” Unable to find the accused’s “appended” document, this Court ordered action on the petition for grant of review withheld “pending receipt of such statement from' Appellate Government Counsel.” In compliance with our order, appellate counsel requested a copy from the convening authority’s staff judge advocate. In response, the latter declared that office records show the statement was attached to the record of trial when it was forwarded to the office of the Judge Advocate General of the Navy for review by a board of review, and that after the board of review had approved the findings and sentence, a request for a copy, of .the statement was received but that a search of their records was unfruitful.
This Court then granted the accused’s petition for review on the two following issues:
I. In view of the absence from the record of the statement of the accused referred to in the convening authority’s action dated July 30,1968, is the record of the proceedings complete?
II. Whether the accused was prejudiced by the absence from the record of his statement referred to in the convening authority’s action dated July 30, 1968.
Included in the appellate papers is an attestation by Clark that he did not make a statement concerning the convening authority’s action and that he was not afforded the opportunity to do so, since he did not receive a copy of the action until his transfer to the Naval Disciplinary Command, Portsmouth, New Hampshire. Both parties now seem agreed that the accused has not had an opportunity to respond to the convening authority’s action and that consequently he could not have responded. We are satisfied that this is what happened. Regardless, in this case nothing would be accomplished by returning the record for a new review by the convening authority.
If the convening authority considers matters outside the record, he' must afford the accused an opportunity-to reply. United States v Griffin, 8 US CMA 206, 24 CMR 16. But reversal does not necessarily result from every instance of error. United States v Roop, 16 USCMA 612, 37 CMR 232.
The convening authority included in his action a factual summary of the search of the accused’s personal effects and automobile and the later seizure of the marihuana that is the subject of the charges against the accused. If Clark had pleaded not guilty, this evidence could have been offered by the prosecution. The accused knew the information that was summarized. Since he pleaded guilty to the charges based on this information, we fail to perceive that he suffered from the information considered. Cf. United States v Jackson, 9 USCMA 298, 26 CMR 78.
The convening authority also considered a list of earlier nonjudicial punishments the accused had received. ..The actions resulting in these-punishments appear to be insignificant in comparison with the instant offenses. In any event, these earlier transgressions were known to the accused. He hardly could effectively rebut this record. In United States v Owens, 11 US CMA 240, 243, 29 CMR 56, the Court aptly said of previous nonjudicial punishments :
“. . . It stretches the rule of fairness beyond reasonable limits to impose upon the convening authority the duty to ask for an explanation of previous misdeeds by the accused for which he was officially punished.”
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.